J-S04016-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                Appellee                  :
                                          :
                   v.                     :
                                          :
STEVEN KARPINSKI,                         :
                                          :
                Appellant                 :   No. 2014 WDA 2014

        Appeal from the Judgment of Sentence November 13, 2014,
            in the Court of Common Pleas of Allegheny County,
           Criminal Division, at No(s): CP-02-CR-0010642-2014

BEFORE:     BOWES, OLSON, and STRASSBURGER, JJ.*

CONCURRING MEMORANDUM BY: STRASSBURGER, J.:FILED FEBRUARY 09, 2016

      I agree with the Majority’s conclusion that the trial court did not

commit error in denying Appellant’s motion to suppress. However, I write

separately because I believe Appellant’s claim fails on a different basis from

that relied on by the Majority.

      When the troopers entered the second floor of 11101 Frankstown

Road, Appellant was waiting to meet them in the common area, where the

stairs met the hallway. Although misappropriated by Appellant, who

indisputably used more of the second floor than his verbal contract with

Sankey permitted, that hallway was clearly a common area, accessible by

any other potential tenant or Sankey. Appellant’s impermissible use of that

space does not convert the hallway to his private residence; thus he had no

reasonable expectation of privacy therein. Commonwealth v. Reed, 851



*Retired Senior Judge assigned to the Superior Court.
J-S04016-16


A.2d 958 (Pa. Super. 2004). Regardless, the record reflects that Appellant

consented to the troopers’ presence in the hallway as he advised them “I

just spoke to [Sankey] and I was coming down to let you in.” N.T.,

11/13/2014, at 68-72. Accordingly, there is ample evidence that Appellant

did not have a reasonable expectation of privacy in the hallway, and that

even if he did, he consented to the presence of the troopers.

     It is clear that Appellant’s real issue concerns the admissions he made

to police which eventually led to the search and seizure of his computers.

Appellant’s attempt to couch his Fifth Amendment argument as a Fourth

Amendment violation is unavailing.    The issue of whether Appellant’s Fifth

Amendment privilege was violated by the troopers’ questioning is not before

us. Accordingly, I would affirm his judgment of sentence.




                                     -2-